Citation Nr: 0818456	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  02-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for coronary artery 
disease status post coronary bypass surgery.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1950 until December 
1953 and from May 1960 until March 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appeal initially included a claim for entitlement to 
service connection for tinnitus.  This claim was granted by 
the Board in August 2004 and implemented by the RO in an 
August 2004 rating decision.  This represents a total grant 
of benefits sought on appeal for that claim and the veteran 
has filed no notice of disagreement as to the assigned 
ratings or effective dates.  As such, these issues are not 
presently before the Board.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA).

The Board first considered this appeal in August 2004 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the Los 
Angeles, California RO in his August 2002 Substantive Appeals 
(VA Form 9 Appeal to Board of Veterans' Appeals).  The record 
reflects the Travel Board hearing was held in August 2003.  
Subsequently, a Board decision in August 2004 remanded the 
claims for additional development.  By letter dated in April 
2008, the veteran was apprised that the Veterans Law Judge 
who had conducted the August 2003 hearing was no longer 
employed by the Board.  The veteran was afforded the 
opportunity to present testimony at an additional hearing.  
By response received in April 2008, the veteran requested a 
Travel Board hearing.  

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



